Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claim 1, 11 and 12 were currently amended.  Claims 2-7, 13 and 14 were previously presented.  Claims 8-10 and 15-20 were canceled.  Claim 1 is further amended via the Examiner Amendment.  Claims 1-7 and 11-14 are pending and have been fully considered.  All claims are directed to a system or apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Drawings objections, and the 35 USC §112 and 35 USC §103 rejections in view of amendments to the specification and claims, Applicant's remarks/arguments and a reconsideration of the pertinent objections/rejections.
Response to Amendment
Applicant submitted a revised specification and significantly revised the claim language, to clarify the invention and to address the claim interpretations and rejections of the prior Office action (OA).  The revised specification and claim amendments are supported by the original disclosure.  Nonetheless, after a preliminary review of the response, Examiner noted certain remaining issues and discussed them with Faisal Abou-Nasr (Applicant representative (AR)).  Interview Summary is attached.
Terminal Disclaimer
An oral request for a terminal disclaimer on the ground of nonstatutory double patenting as being unpatentable over the pending claims (claims 1, 2, 4-9 and 12) of U.S. Patent App. No. 17/150,449 along was made in the above-noted Examiner Interview.  This request was based on the Double Patenting rejection in the prior OA.  Applicant agreed to file and have electronically filed the requested terminal disclaimer.
The terminal disclaimer filed on June 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent App. No 17/150,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
One or more claim amendments were required to address certain informalities and clarity issues in claim 1.  Therefore, an examiner’s amendment to the record appears below. 
Authorization for this examiner’s amendment was given in a telephone interview with Faisal Abou-Nasr on June 15, 2021.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended in view of Applicants’ June 04, 2021 submittal, as follows:
Amendments to the Claims:
Claim 1 (Currently Amended):  A system for creating an oxidation reduction potential (ORP) in water to control biofilm buildup in a wastewater treatment system, comprising:

one or more ozone output ports formed through a sidewall of each ozone supply unit enclosure; [[and]]
a plurality of ozone generators disposed within each ozone supply unit enclosure, the plurality of ozone generators being fluidically coupled to the one or more ozone output ports; and
one or more controllers disposed within the ozone supply unit enclosure, the one or more controllers being communicatively coupled to the plurality of ozone generators; [[and]]
a manifold enclosure containing a plurality of fluid paths and having one or more ozone intake ports formed through a sidewall of the manifold enclosure, the one or more ozone intake ports of the manifold enclosure being fluidically coupled to the one or more ozone output ports of each ozone supply unit enclosure by one or more tubes for transferring ozone from the one or more ozone output ports of each ozone supply unit enclosure to the one or more ozone intake ports of the manifold enclosure, 
wherein the ozone supply unit enclosures and the manifold enclosure are independently locatable, separate structures;
a plurality of flow switches disposed within the manifold enclosure, the plurality of flow switches being configured to transmit one or more control signals to the one or more controllers of each ozone supply unit enclosure in response to sensing a flow of water through the plurality of fluid paths in the manifold enclosure, 
wherein the one or more controllers are configured to activate the plurality of ozone generators in each ozone supply unit enclosure to generate ozone upon receiving the one or more the flow of water through the plurality of fluid paths in the manifold enclosure, 
wherein the ozone is then transferred from the ozone generators to the ozone intake ports of the manifold enclosure via the one or more ozone output ports of each ozone supply unit enclosure and the one or more tubes for transferring ozone from the one or more ozone output ports of each ozone supply unit enclosure to the one or more ozone intake ports of the manifold enclosure;
a plurality of fluid mixers disposed within the manifold enclosure, the plurality of fluid mixers being fluidically coupled to the one or more ozone intake ports and configured to mix the ozone received from the plurality of ozone generators via the one or more ozone intake ports of the manifold enclosure into the water flowing through the plurality of fluid paths in the manifold enclosure; and
a rotating biological contactor including a rotating disc configured to filter wastewater, the rotating biological contactor further including a spray bar coupled to the plurality of fluid paths, the spray bar being configured to remove biofilm from the rotating disc using ozone-enriched water output by the plurality of fluid paths.
Allowable Subject Matter
Claims 1-7 and 11-14 are allowed.  Independent claim 1 is outlined above.  
The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied Gillette in view of Hartman as the primary references in the noted OA.  However, with the claim amendments and the additionally recited structures,  structures and required functionality, including the rotating biological contactor and specific configuration regarding each ozone supply unit enclosure, the manifold enclosure and one or .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
6/15/2021